DEPARTMENT OF HEALTH AND HUMAN SERVICES
Centers for Medicare & Medicaid Services
7500 Security Boulevard, Mail Stop S2-26-12
Baltimore, MD 21244-1850

Center for Medicaid and CHIP Services

May 22, 2012

Medicaid/CHIP Affordable Care Act Implementation
Answers to Frequently Asked Questions

Section 1115 Waiver Transitions
Q1: Will section 1115 demonstrations continue beyond December 31, 2013?
A: The section 1115 waiver authority continues and whether a particular waiver continues will
vary by State. CMS has been working with States individually to determine the appropriate
waivers and expenditure authorities that will be extended beyond December 31, 2013. For
example, States that have utilized demonstrations to expand eligibility to the childless adult
population will no longer need the expenditure authority because this population will become a
mandatory State plan population under the Affordable Care Act’s Medicaid eligibility expansion.
On the other hand, States that have utilized demonstrations to undertake delivery system reforms
may still require waivers and/or expenditure authorities to execute those reforms beyond
December 31, 2013.
CMS will work with States to develop and submit the transition plans that are required by the
Special Terms and Conditions of each demonstration. These transition plans will serve as a
vehicle for discussion of the various options that States will have in 2014 and beyond, including
for populations with incomes above 133 percent of the Federal poverty level (FPL). CMS will
engage with States during State Operations and Technical Assistance (SOTA) calls to work
through State-specific transition issues.
Q2: Many State demonstrations require that a transition plan to 2014 be submitted by a
specified date, in many cases by July 1, 2012. Will CMS provide guidance and technical
assistance before then? What specifically is required to be included in the transition plan?
A: CMS plans to provide technical assistance on transition plans to States through the State
Operations and Technical Assistance Team (SOTA) calls and through other calls with the State.
We will also be providing additional guidance about the information that should be included in
the transition plans. We will consider the transition plans that need to be submitted by the due
date as living documents that are open to revision, and will continue to work with States to
ensure a seamless transition in 2014 for beneficiaries and States.

Page 2
Q3: Can the State Operations and Technical Assistance Team (SOTA) calls replace the
requirement for submitting an 1115 transition plan?
A: The SOTA calls cannot replace the submission of a transition plan, as the plan is a required
deliverable under the State’s Special Terms and Conditions. However, we expect to use the
SOTA calls as a platform for transition planning discussions. We are also available for
additional calls with States as needed. We can accept as the State’s required early deliverable, a
summary of the issues that the State needs to address in the transition plan, given the specific
features of its waiver and plans for 2014. We will work with States in subsequent months to
fully develop the transition plan to ensure it is in place in time for 2014.
Q4: If a State’s demonstration is expiring in 2012, can the State request an extension?
A: Yes. CMS will continue to consider section 1115 demonstration extension requests.
However, the State’s proposal must include a plan to address changes in its demonstration that
would need to take place to ensure readiness for 2014. Please also note that extension requests
are subject to the recently issued transparency final rule (http://www.gpo.gov/fdsys/pkg/FR2012-02-27/html/2012-4354.htm)and corresponding State Health Officials letter
(http://www.medicaid.gov/Federal-Policy-Guidance/Downloads/SHO-12-001.pdf), which
outlines the new public notice comment and process requirements.

